            Case 3:18-cv-02902-WHA Document 117 Filed 01/07/19 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT

 9                       NORTHERN DISTRICT OF CALIFORNIA

10

11    JAMES FELIX, Individually and on Behalf    Case No. 3:18-cv-02902-WHA
      of All Others Similarly Situated,
12                                               CLASS ACTION
                        Plaintiff,
13

14                v.

15   SYMANTEC CORPORATION, GREGORY
     S. CLARK, NICHOLAS R. NOVIELLO, and
16   MARK S. GARFIELD,
17
                        Defendants.
18

19
20              [PROPOSED] ORDER GRANTING LEAD PLAINTIFF’S
        ADMINISTRATIVE MOTION TO FILE AN OMNIBUS BRIEF OPPOSING THE
21                          MOTIONS TO DISMISS
22

23

24

25

26
27

28


     [PROPOSED] ORDER GRANTING ADMIN. MOTION TO FILE AN OMNIBUS BRIEF
     CASE NO. 3:18-cv-02902-WHA
              Case 3:18-cv-02902-WHA Document 117 Filed 01/07/19 Page 2 of 2



 1           FOR GOOD CAUSE SHOWN AND PURSUANT TO STIPULATION, IT IS HEREBY

 2   ORDERED THAT:

 3           Lead Plaintiff SEB Investment Management AB may file a single, omnibus brief, not to

 4   exceed 38 pages, in opposition to the Defendants’ three separate Motions to Dismiss (ECF

 5   Nos. 112, 114, 115).

 6           Responding in a single brief will not delay the briefing schedule or otherwise affect the

 7   briefing of the Motions to Dismiss.

 8           IT IS SO ORDERED.

 9   Dated: January 7, 2019.
                                                  The Honorable William Alsup
10                                                United States District Judge
11   Submitted by:

12   BERNSTEIN LITOWITZ BERGER
         & GROSSMANN LLP
13    /s/ David R. Stickney
14   DAVID R. STICKNEY
     David R. Stickney (Bar No. 188574)
15   (davids@blbglaw.com)
     LUCAS E. GILMORE (Bar No. 250893)
16   (lucas.gilmore@blbglaw.com
     JACOB T. SPAID (Bar No. 298832)
17   (jacob.spaid@blbglaw.com)
18   12481 High Bluff Drive, Suite 300
     San Diego, California 92130
19   Telephone: (858) 793-0070
     Facsimile: (858) 793-0323
20
     -and-
21
     JEROEN VAN KWAWEGEN (admitted pro hac vice)
22   (jeroen@blbglaw.com)
23   REBECCA E. BOON (admitted pro hac vice)
     (rebecca.boon@blbglaw.com)
24   JULIA K. TEBOR (admitted pro hac vice)
     (julia.tebor@blbglaw.com)
25   1251 Avenue of the Americas
     New York, New York 10020
26
     Telephone: (212) 554-1400
27   Facsimile: (212) 554-1444

28   Counsel for Lead Plaintiff
     SEB Investment Management AB

     [PROPOSED] ORDER GRANTING ADMIN. MOTION TO FILE AN OMNIBUS BRIEF
     CASE NO. 3:18-cv-02902-WHA                                                                    1
